Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 1/3/2022 wherein Claims 1-6, 9, and 14 are amended, no claims are added, and no claims are canceled. Therefore, Claims 1-14 are currently pending in the application.
The Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final Rejection mailed 10/1/2021 (hereinafter referred to as “Non-Final”). Therefore, each and every drawing objection is withdrawn at this time.
The replacement drawing sheets filed 1/3/2022 are accepted by the Examiner.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, each and every claim objection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112(b). Therefore, each and every rejection under 35 U.S.C. § 112(b) is withdrawn at this time.
 Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/3/2022, with respect to the rejection(s) of claim(s) 1-2, 5-6, and 13-14 under 35 U.S.C. § 103 have been fully considered and are Koehlr et al. (US 2011/0301551), Christensen (US 2010/0042048), and Gupta (WO 2016/063287).
Applicant’s arguments, see page 11, filed 1/3/2022, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehlr et al. (US 2011/0301551) and Christensen (US 2010/0042048).
Applicant’s arguments, see page 11, filed 1/3/2022, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehlr et al. (US 2011/0301551) and Christensen (US 2010/0042048).
Applicant’s arguments, see page 11, filed 1/3/2022, with respect to the rejection(s) of claim(s) 7-8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehlr et al. (US 2011/0301551), Christensen (US 2010/0042048), and Payne (US 2004/0168690).
Applicant’s arguments, see page 11, filed 1/3/2022, with respect to the rejection(s) of claim(s) 9-11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehlr et al. (US 2011/0301551) and Christensen (US 2010/0042048).
Applicant’s arguments, see page 12, filed 1/3/2022, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehlr et al. (US 2011/0301551), Christensen (US 2010/0042048), and Woehr (US 2016/0175563).
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hydrophobic filter disposed within the inner chamber proximal to the first end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 16 recites “the bore”. The Examiner suggests amending this limitation to recite “the bore of the tubular sleeve” as there are two bores recited in claim 1. Lines 4-5 recites “the catheter tube having a bore” and lines 12-13 “a tubular sleeve with an axially oriented radially inward extending slit and a bore”. Therefore, to remove any form of confusion the Examiner suggests the aforementioned amendment.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 recites “a radially inward extending dimension of the slit spans a width of the tubular sleeve”. It is unclear which what this dimension of the slit spanning a width of the tubular sleeve is. The instant specification lacks any reference to this “radially inward dimension of the slit”. The metes and bounds of the claim cannot be determined. For the purpose of examination, the “width of the tubular sleeve” is being interpreted as the diameter of the 
Claim 11, line 2 recites “a hydrophobic filter disposed within the inner chamber proximal to the first end” (bolded for emphasis). It is unclear how the hydrophobic filter would be disposed within the inner chamber proximal to the first end because the inner chamber appears to be distal to the first end not proximal the first end. For the purpose of examination, this limitation will be interpreted as “a hydrophobic filter disposed within the inner chamber distal to the first end” (bolded for emphasis). Similar amendments to the specification are necessary to maintain consistency between the specification and the claim language.
Claims 2-10 and 12-14 are rejected as being dependent upon a rejected claim under 35 USC 112(b).
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0301551; hereinafter “Koehler”) in view of Christensen (US 2010/0042048).
With regards to claim 1, Koehler discloses (Figs. 1-19 and 25) an intravenous catheter (10) comprising: 
(18; see [0046] “a generally flexible catheter tube 18”) having a proximal end (see near 18 in Fig. 14 and [0072] “the proximal end of the catheter tube 18”) and a distal end (26); 
a catheter hub (16) having an inner chamber (226) in fluid connection with the catheter tube forming a first fluid pathway (see [0072] and Fig. 14), the catheter hub having a distal end connected to the proximal end of the catheter tube having a bore (see Fig. 14, which shows the catheter tube 18 comprising a bore wherein the needle 22 is coaxial within the bore and see [0072] “a catheter hub 16 and a catheter tube 18 coupled to a distal portion of catheter hub 16 and extending distally thereof”); and 
a needle (22) having a proximal end (see near 14 in Fig. 1 and [0074] “the proximal end of the needle cannula 22”), a tip (24) at a distal end (see at 220 in Fig. 1 and see [0070] “a protuberance 222 adjacent a distal end of the needle cannula 22 and proximal of bevel 220”) and an enlarged dimension feature (222) towards the distal end of the needle (see [0070]), the needle adapted to extend along a length of the bore of the catheter tube (see Fig. 14 which shows the needle 22 adapted to extend along a length of the bore of the catheter tube 18) and the proximal end of the needle being press fitted in a needle hub (20; see [0074] “the proximal end of the needle cannula 22 may be press fit or otherwise coupled with the distal nose 188 of the needle hub 20”), the needle hub connected to a flashback chamber (204; see Figs. 9-10, [0067] “the needle hub 20 may include…a proximal tubular portion 190”, and [0068] “The proximal tubular portion 190 defines an interior chamber 204…the chamber 204 may operate as a flash chamber for the safety catheter 10”) through an extended portion of the needle hub, wherein 
(30) is connected to the catheter hub by at least one projection (172) and at least one recess (234) configuration (Fig. 16A and see [0048] “the tip protector 30 includes a first, inner member 32 received within a second, outer member 34…The outer member 34, on the other hand, may be designed with the primary focus of securing and releasing the tip protector 30 to and from the catheter hub 16”, [0059] “Outer member 34 includes a number of features that facilitates operation of tip protector 30 through cooperation with the inner member 32 as well as with the catheter hub 16”, [0065] “Adjacent to the proximal end 120 of the outer member 34 is a generally outwardly extending flange 172…the flange 172 may be configured to cooperate with the catheter hub 16 during use”, and [0080] “flange 172 engages the chamfer 234 adjacent the proximal end 230 of the catheter hub 16”), and 
wherein the needle cover has a tubular sleeve (32, 102, 34) with an axially oriented radially inward extending slit (46) and a bore (42) for receiving the needle (see [0049] “Passageway 42 defines a central axis 44 and is configured to receive at least a portion of the needle cannula 22 therethrough” and [0109] “passageway 42 and allowing the needle cannula 22 to pass therethrough”) such that when the needle is retracted from the needle cover, the slit contracts radially and the needle cover (see Figs. 17B and 18B and the location of the inner surface 54 of the arms 48a, 48b of the inner member 32 of the tip protector/needle cover 30 contract radially inwards), which is in tight fit relationship with the catheter hub (see Figs. 17b and 18b which shows the tip protector/needle cover 30 being in tight relation with the catheter hub 16), disengages the catheter hub (see [0104] “such that the tip protector 30 may be removed from the catheter hub”), wherein a radially inward extending dimension (58) of the slit spans a width (wherein the width of the slit 46 is the same as the diameter of the inner member 32) of the tubular sleeve extending through the bore from a first portion (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A) of an outer surface (see Fig. A below) of the tubular sleeve to a second portion (see Fig. A below) of the outer surface of the tubular sleeve, the first portion separate from the second portion (see Fig. A below which shows the first portion separate from the second portion).

    PNG
    media_image1.png
    537
    827
    media_image1.png
    Greyscale

	However, Koehlr is silent with regards to the catheter tube being plastic. 
	Nonetheless, Christensen teaches (Fig. 1) that the catheter tube (14) is made of plastic (see [0029] “catheter 14 made from polyurethane”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter tube of the intravenous catheter of Koehlr with a teaching of Christensen such that the catheter tube is plastic. One of ordinary skill in the art would have been motivated to make this modification, as Koehlr is silent with regards to the 
	The catheter of Koehlr modified in view of the teaching of Christensen will hereinafter be referred to as the catheter of Koehlr and Christensen.
With regards to claim 3, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, and Koehlr further teaches (Figs. 1-19) that the tubular sleeve (32, 10, 34) comprises the at least one projection (172) on the outer surface of the tubular sleeve configured to engage with the at least one recess (234) in the catheter hub (16) (see [0065] “outer member 34 is a generally outwardly extending flange 172” and [0080] “flange 172 engages the chamfer 234 adjacent the proximal end 230 of the catheter hub 16”), wherein the at least one recess is a groove or cavity on an inner surface of the catheter hub (see Fig. 14, which shows the at least one recess 234 being a groove or cavity on an inner surface of the catheter hub).
With regards to claim 4, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, and Koehlr further teaches (Figs. 1-19) that the needle cover (30) having the tubular sleeve (32, 10, 34) with the slit (46) and the bore (42) is adapted to receive the needle (22) such that when the needle is inserted into the needle cover, the enlarged dimension feature (222) of the needle pushes the slit outwardly (see Figs. 16B, which shows the enlarged dimension feature 222 pushing the slit outwardly) for locking of the needle cover with the catheter hub by engagement of the at least one projection (172) with the at least one recess (234)(see Fig. 16b and [0065] “outer member 34 is a generally outwardly extending flange 172” and [0080] “flange 172 engages the chamfer 234 adjacent the proximal end 230 of the catheter hub 16”)
With regards to claim 5, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, and Koehlr further teaches (Figs. 1-19) that the at least one projection (172) is a radially extending ring-like structure (see [0065] “the flange 172 is circumferentially continuous (e.g. annular).”) or a protruding feature designed to mesh with the at least one recess (234) (see [0065] “outer member 34 is a generally outwardly extending flange 172” and [0080] “flange 172 engages the chamfer 234 adjacent the proximal end 230 of the catheter hub 16”). 
With regards to claim 6, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, and Koehlr further teaches (Figs. 1-19 and 25) (see [0118] “Fig. 25 in which like reference numbers refer to like features of Figs. 1-19, but succeeded by the letter d”) that the catheter hub (16d) comprises an outer port (280) abutting on the outer surface forming a second fluid pathway (see [0118] “gaining access to the interior chamber 204d of the chamber hub 16d”), wherein the second fluid pathway is in fluid communication with the first fluid pathway (see Figs. 14 and 25 wherein the incorporation of the side port would create the second fluid pathway which is in fluid communication with the first fluid pathway shown in Fig. 14).
With regards to claim 9, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, however, Koehlr is silent with regards to the catheter further comprising an elongated tube connected to the extended portion of the needle hub and defining a second fluid pathway in fluid communication with the first fluid pathway.
Nonetheless, Christensen further teaches (Figs. 1-4) the catheter (10) further comprising an elongated tube (30) connected to the extended portion (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. B) of the needle hub (26) and defining a second fluid (see Fig. B below) in fluid communication with the first fluid pathway (see Fig. B below).

    PNG
    media_image2.png
    500
    832
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr and Christensen with a further teaching of Christensen such that the catheter further comprising an elongated tube connected to the extended portion of the needle hub and defining a second fluid pathway in fluid communication with the first fluid pathway. One of ordinary skill in the art would have been motivated to make this modification, as modifying the catheter to include a ventable plug/elongated tube with a ventable end cap allows an operator of the catheter  after adequate venting and flashback of blood in order to ensure proper placement of the catheter within the vasculature of a patient (see [0033] of Christensen). The vent plug/elongated tube provides communication between the atmospheric pressure and the venus pressure of a patient and allowing air to vent and blood to flashback and be visible up the extension tubing or other catheters attached (see [0034] of Christensen).
With regards to claim 10, the catheter of Koehlr and Christensen teaches the claimed invention of claim 9, however, Koehlr is silent with regards to the elongated tube comprises an inner chamber with a first end and a second end, such that the second end is configured to be connected to the extended portion of the needle hub.
Nonetheless, Christensen further teaches (Figs. 1-4) that the elongated tube (30) comprises an inner chamber (see Examiner annotated Fig. 4, hereinafter referred to as Fig. C) with a first end (see Fig. C below) and a second end (see Fig. C below), such that the second end is configured to be connected to the extended portion of the needle hub (Fig. 4 shows the second end being configured to connect to the extended portion of the needle hub, as annotated in Fig. B above).

    PNG
    media_image3.png
    520
    833
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr and Christensen with a further 
With regards to claim 11, the catheter of Koehlr and Christensen teaches the claimed invention of claim 10, however, Koehlr is silent with regards to the elongated tube comprises a hydrophobic filter disposed within the inner chamber proximal to the first end.
Nonetheless, Christensen further teaches (Figs. 1-4) that the elongated tube (30) comprises a hydrophobic filter (44; see [0034] “This material 44 may be hydrophobic”) disposed within the inner chamber (see Fig. C above) proximal to the first end (see Fig. C above) (As specified within the 35 U.S.C. § 112(b) rejection above, the term proximal is being referred to as distal. Therefore, as shown in Fig. 4 the hydrophobic filter 44 is disposed within the inner chamber distal to the first end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr and Christensen with a further teaching of Christensen such that the elongated tube comprises a hydrophobic filter disposed within the inner chamber proximal to the first end. One of ordinary skill in the art would have been motivated to make this modification, as modifying the catheter to include a ventable 
With regards to claim 14, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, and Koehlr further teaches (Figs. 1-19 and 25) that the needle (22) is a hypodermic needle (see [0080] “the needle cannula 22 extend beyond the distal end 26 of the catheter tube 18, and the safety catheter 10 is ready for insertion into the vasculature of a patient”) and the tip (24) of the needle is beveled (220; see [0075] “the bevel 220”).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehlr and Christensen as applied to claim 1 above, and in further view of Gupta (WO 2016/063287).  
With regards to claim 2, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, however, Koehlr is silent with regards to the tubular sleeve comprises the at least one recess on the outer surface configured to engage with the at least one projection in the catheter hub, wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve.
Nonetheless, Gupta teaches (Figs. 1a-4c) that the tubular sleeve (24) comprises the at least one recess (27) on the outer surface configured to engage with the at least one projection in the catheter hub (see page 10, lines 3-7 “the needle cover 24 is connected to the catheter hub 5 via the lock and jaws 26…The first zone 101 may be further connected to the catheter hub 5 via locking the projections of the catheter hub 5 with the needle cover hole 27 (as shown in Figures 2a and 2c)”), wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve (see Fig. 2a, which shows the recess 27 as a cavity. Also see page 9, line 28 – page 10, line 1 “a needle cover hole 27 which is a through hole”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr and Christensen in view of a teaching of Gupta such that the tubular sleeve comprises the at least one recess on the outer surface configured to engage with the at least one projection in the catheter hub, wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve. One of ordinary skill in the art would have been motivated to make this modification, as the catheter of Koehlr and Christensen teaches the claimed invention except for the tubular sleeve comprises the at least one recess on the outer surface configured to engage with the at least one projection in the catheter hub, wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter such that the tubular sleeve comprises the at least one recess on the outer surface configured to engage with the at least one projection in the catheter hub, wherein the at least one recess is a groove or cavity on the outer surface of the tubular sleeve as Gupta teaches this configuration, and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art In re Gazda 104 USPQ 400.
With regards to claim 13, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, however, Koehlr is silent with regards to the needle cover is connected to a 
Nonetheless, Gupta teaches (Figs. 1a-4d) the needle cover (24) is connected to a casing (30), the casing being detachably connected to the needle cover via one or more ribs (23) (See Page 9, lines 26-27 “The needle cover 24 includes…and third first zone03” note there is a typographical error within this passage as the “and third first zone03” should read “and third zone 103” and Page 11, lines 18-21 “The third zone 103 further may have projections 23 at is circumference, which makes connection with the casing 30”) and to the needle hub (2) via one or more hooks (18) inserted into one or more slots (15) of the needle hub (See Page 12, lines 1-5 “the casing makes an engaging connection with the needle hub 2 via…locking the hooks 18 in the corresponding slots 15 as shown in figure 4d.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr and Christensen in view of a teaching of Gupta such that the needle cover is connected to a casing, the casing being detachably connected to the needle cover via one or more ribs and to the needle hub via one or more hooks inserted into one or more slots of the needle hub. One of ordinary skill in the art would have been motivated to make this modification, as Gupta teaches that the casing encloses both the needle cover and the needle hub. The casing being connected to the needle cover via the projections, which are provided on an end towards the needle hub, to prevent the rotation of the needle cover with the casing. The casing is also connected to the needle hub by engaging flanges and hooks in slots provided on the needle hub and thus ensures the safety of the user. Due to this engagement, during withdrawal of the needle from the IV catheter introducing device, it is ensured that the needle is placed in the needle cover (see Page 7, lines 17-23 of Gupta).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehlr and Christensen as applied to claim 1 above, and in further view of Payne (US 2004/0168690).
With regards to claim 7, the catheter of Koehlr and Christensen teaches the claimed invention of claim 6, however, Koehlr is silent with regards to the outer port is provided with a dispensing cap in which a hinge of the dispensing cap has a spring action.
Nonetheless, Payne teaches (Figs. 1-6) that the outer port (28) being provided with a dispensing cap (14) in which a hinge (13) of the dispensing cap has a spring action (see [0016-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer port of the catheter of Koehlr and Christensen in view of a teaching of Payne such that the outer port is provided with a dispensing cap in which a hinge of the dispensing cap has a spring action. One of ordinary skill in the art would have been motivated to make this modification, as hingedly mounted cap is guided into an out of engagement with the access port. Thereby, reducing the risk of the cap not being replaced properly or being detached and lost (see [0111] of Payne).
The catheter of Koehlr and Christensen modified in view of Payne will hereinafter be referred to as the catheter of Koehlr, Christensen, and Payne.
With regards to claim 8, the catheter of Koehlr, Christensen, and Payne teaches the claimed invention of claim 7, however, Koehlr is silent with regards to the dispensing cap and the outer port are connected together by the hinge urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions.
(Figs. 1-6) that the dispensing cap (14) and the outer port (28) are connected together by the hinge (13) urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions (see [0016] “the cap is urged by a user away from either the open or closed position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Koehlr, Christensen, and Payne with a further teaching of Payne such that the dispensing cap and the outer port are connected together by the hinge urging the dispensing cap to freely swing to a fully open or a fully closed position when pushed in respective directions. One of ordinary skill in the art would have been motivated to make this modification, as such a hinged mechanism provides the cap with a positive opening and closing action which speeds up the opening and closing of the cap, and reduces the risk of the cap being inadvertently displaced from either the open or closed position (see [0017] of Payne).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehlr and Christensen as applied to claim 1 above, and in further view of Woehr et al. (US 2016/0175563; hereinafter “Woehr”).
With regards to claim 12, the catheter of Koehlr and Christensen teaches the claimed invention of claim 1, however, Koehlr is silent with regards to a rigid conical guide member abutting a disc in the catheter hub, wherein the disc is made of silicone.
Nonetheless, Woehr teaches (Fig. 1) a rigid conical guide member (104) abutting a disc (122) in the catheter hub (101), wherein the disc is made of silicone (See [0113] “the valve 122 can comprise silicone, silicone rubber”).
. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brimhall (US 8,398,597) see Figs. 1-10.
Bogert (US 5,599,310) see Figs. 1-10.
Nakajima et al. (US 9,844,648) see Figs. 5A-5D.
Luther (US 4,964,854) see Figs. 1-11c.
Albert et al. (US 8,251,950) see Figs. 3A-4a.
Bialecki et al. (US 7,658,725) see Figs. 5 and 7.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783